 

Exhibit 10.1

 

BUSINESS COOPERATION AGREEMENT

 

THIS BUSINESS COOPERATION AGREEMENT (the “Agreement”) is made and entered on
July 28, 2009 (the “Effective Date”) in Changsha City, Hunan Province, People’s
Republic of China (“China”)

 

BY AND BETWEEN:

 

Party A: Shaoshan Huanqiu Vocational Technical Secondary School

 

Address: Zhuji Section, Shaoshan City, Hunan Province, China

 

Party B: Hunan Oya Education Technology Co., Ltd

 

Address: Room 1708, Biaozhi Building, No.119 Middle Furong Road, Kaifu District,
Changsha City, Hunan Province, China

 

WHEREASE:

 

1.Party A is a privately owned secondary vocational and technical school which
provides vocational diploma education and training (“main business”) to students
across China.

 

2.Party B is a limited company which is incorporated in China and provides
educational investment.

 

3.Party B agrees to provide Party A with technical, personnel and service
support for Party A’s main business during the term of cooperation. Party A
agrees to accept the technical, personnel and service support provided by Party
B or authorized party of Party B according to this Agreement.

 

Party A and Party B, after sufficient consultations, reach the terms as follows:

 

1.Business Cooperation

 

1.1Pursuant to the terms and conditions mentioned here below, Party A engages
Party B as its service provider to provide full technical, business and
consultancy services to Party A.

 

1.2Party A agrees that without prior written consent of Party B, it will not
obtain any consultancy and/or services related to or similar to this Agreement
from any other third party, nor will it entered any cooperative relationship in
this nature with any other third party.

 

1.3Party A agrees that if the single expense exceeds RMB 1,000 or the expenses
of the same nature exceed RMB 10,000 within a month, the payment shall obtain
Party B ‘s prior written approval.

 

1.4Cooperative Terms

 

1.4.1The Responsibilities of Party A

 

(a)Party A shall collect tuitions and fees according to the charge standard
reported to and approved by local price authorities. Tuitions and fees list can
be found in Schedule 1 of this Agreement.

 

(b)Party A shall be responsible for student enrollment, examination and
performance evaluation management.

 

(c)Party A shall conduct specific teaching tasks.

 

(d)Party A shall, in the name of the school, grant students school certificate
and secondary vocational education diploma when they complete their educational
programs.

 

(e)Party A shall maintain a favorable teaching environment within and around the
school.

 

(f)Party A shall make report to local Education Bureau.

 

(g)Party A shall enjoy tax exemption policy in accordance with applicable laws.

 

(h)Party A shall apply for national, enterprise and personal sponsored
scholarship and financial aid programs for students.

 

(i)Party A shall ensure the personal and property safety of all staff members
and students.

 

(j)Party A shall apply for property insurance for important teaching equipment
and facilities.

 

(k)Party A shall have legal use right to the schoolhouses and provide logistics
service.

 

(l)Party A shall ensure that the wages, welfares and social insurance of staff
members are not lower than in state-owned schools.

 

1.4.2The Responsibilities of Party B

 

(a)Party B shall make diversified investment in the School in accordance with
this Agreement.

 

(b)Party B shall make student recruitment policy and arrange recruitment
information dissemination.

 

 

 

 

(c)Party B shall build and implement the unified financial management system in
the School.

 

(d)Party B shall provide Party A with exclusive technical consultancy and
services in terms of course design, teaching analysis and student management.

 

(e)Party B shall be responsible for design and maintenance of the school web.

 

(f)Party B shall provide students with job information and placement service.

 

(g)Party B shall contact enterprises that offer internship programs.

 

(h)Party B shall unify the school advertisement and information.

 

(i)Party B shall create assessment standards for staff members, dismiss and
appoint staff members in accordance with their performance. Party A shall be
supportive with Party B’s above action.

 

(j)Party B shall authorize the school to use the “HQ” brand and provide the
school with standard management plan.

 

1.5Revenue Distribution Method: Party B shall enjoy all revenues generated by
Party A.

 

1.6Party B shall have the appointment and dismissal right to senior management
of Party A.

 

1.7Party B shall enjoy the disposal right to the net assets of Party A.

 

2.Intellectual Rights and Confidentiality

 

2.1Party B shall have the exclusive right, to the extent permitted by law, to
any rights under or arising from this Agreement including ownership and
intellectual rights which include but not limited to copy right, patent, the
right to apply for patent, software, technological and business secrets. Party A
shall sign and submit all necessary documents and/or applications, and take all
necessary actions and any other actions which is considered as necessary by
Party A to ensure that Party B has the exclusive right to the above intellectual
rights and protect Party B’s such rights.

 

2.2Party A and Party B acknowledge and confirm that any oral or written
information exchanged among them with respect to this Agreement or distributed
in the preparation or execution of this Agreement shall be deemed as
confidential information. Each Party shall maintain the confidentiality of all
such information, without obtaining the written consent of the other Party, it
shall not disclose any relevant information to any third parties, except in the
following circumstances: (a) such information is or will be in the public
domain;(b) information disclosed as required by applicable law, rules or
regulations of any Stock Exchange, government authorities, court orders or by
virtue of any other regulatory requirements; (c)information required to be
disclosed by any Party to its shareholders, investors, legal and financial
advisors regarding the transaction contemplated hereunder, and such
shareholders, investors, legal and financial advisors are also bound by
confidentiality duties similar to the duties in this section. Disclosure of any
confidential information by any party or its authorized Party shall be deemed as
disclosure of such information by such Party , which Party shall be held liable
for breach of this Agreement. This term shall survive the termination of this
Agreement for any reason.

 

2.3Both parties agree that the above 2.2 shall continue to be effective in
regardless of the modification, dissolution or termination of this Agreement.

 

3.Undertakings and Warranties

 

3.1Party A hereby represents, warrants and undertakes to and with Party B that

 

3.1.1Party A is a privately-owned secondary vocational school in China and has
obtained governmental approval and license for its main business.

 

3.1.2Party A’s execution and performance of this Agreement is not against any
law or regulation of China.

 

3.1.3This Agreement constitutes a legal, valid and binding obligation for Party
A to fulfill its obligations as detailed in this Agreement.

 

3.2Party B hereby represents, warrants and undertakes to and with Party A that

 

3.2.1Party B is a limited company incorporated in China.

 

3.2.2Party B has taken necessary corporate action to execute and perform this
Agreement and Party B’s execution and performance of this Agreement is not any
law or regulation of China.

 

3.2.3This Agreement constitutes a legal, valid and binding obligation for Party
B to fulfill its obligations as detailed in this Agreement.

 

4.Effectiveness and Term

 

4.1This Agreement is executed on and become effective from the date and year
first above written. The term of this Agreement is 15 years except the earlier
termination of this Agreement or other agreements reached between two parties.
Both parties shall review this Agreement every 12 months to decide if certain
terms need to be modified and amended in accordance with the new conditions and
circumstances.

 

 

 

 

4.2This Agreement can be extended upon expiry with written consent from both
parties.

 

5.Termination

 

5.1This Agreement will terminate to be effective upon expiry unless it is
extended by both parties.

 

5.2During the term of this Agreement, Party A shall not terminate before the
expiry date unless Party B has gross negligence or fraud. Without prejudice to
the above information to above information, Party B can terminate this Agreement
any time by notifying Party A in written form in 30 days.

 

5.3Clause 2, 3, 7 and 8 shall survive the termination of this Agreement and
continue to be effective.

 

6.Governing Law and Arbitration

 

6.1The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.

 

6.2In the event of any dispute with respect to the construction and performance
of the provisions of this Agreement, the Parties shall negotiate in good faith
to resolve the dispute. If the Parties fail to reach an agreement on the
resolution of such a dispute within thirty (30) days after any Party’s written
request for resolution of the dispute through negotiations, any Party may submit
the relevant dispute to the jurisdiction of the People’s Court of Party A’s
residence.

 

6.3Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

7.Indemnification

 

Party A shall indemnify Party B against all losses, damages, liabilities, costs
and expenses incurred by Party B in the proceedings, claims and other demands
against Party B arising from or caused by Party B‘s providing of consultancy and
services to Party A unless such losses, damages, liabilities, costs and expenses
are caused by the gross negligence or willful misconduct of Party B.

 

8.Notice

 

8.1Each notice, demand or other communication given or made under this Agreement
shall be delivered or sent to the relevant party at its address or facsimile set
out below by means of personal delivery, prepaid registered post, express
service or facsimile, and at the same time be sent via email to the relevant
party. Such notice, demand or other communication addressed to the other party
shall be deemed to have been delivered:

 

8.1.1If given or made by personal delivery, prepaid registered post or express
service, when actually delivered to or rejected by the relevant address;

 

8.1.2If given or made by facsimile, when dispatched subject to machine-printed
confirmation of receipt being received by the sender.

 

8.2The addresses of both parties are listed as below for notification purpose
only:

 

Party A: Shaoshan Huanqiu Vocational Technical Secondary School

 

Zhuji Section, Shaoshan City, Hunan Province, China

 

Attention: Guangwen He

 

Party B: Hunan Oya Education Technology Co., Ltd

 

Room 1708, Biaozhi Building, No.119 Middle Furong Road, Kaifu District, Changsha
City, Hunan Province, China

 

Attention: Guangwen He

 

8.3Each party may change their address by prior written notice to the other
party.

 

9.Assignment

 

9.1Party A shall not assign any of its rights or obligations under this
Agreement to any third party without prior written consent of Party B.

 

9.2Party A agrees that Party B, with prior notification to Party A, may assign
any its rights or obligations under this Agreement to any third party at any
time Party B believe it is necessary.

 

 

 

 

10.Severability

 

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of jurisdiction, the legality,
validity and enforceability of such provision under the law of any other
jurisdiction, and of the remaining provisions of this Agreement, shall not be
affected or impaired thereby. The Parties shall strive in good faith to replace
such invalid, illegal or unenforceable provisions with effective provisions that
accomplish to the greatest extent permitted by law and the intentions of the
Parties, and the economic effect of such effective provisions shall be as close
as possible to the economic effect of those invalid, illegal or unenforceable
provisions.

 

11.Modification and Amendment

 

Both Parties may modify and amend this Agreement by agreement in written form.
Any modification or amendment to this Agreement executed by both Parties shall
be an integral part of this Agreement and have the same effect with this
Agreement.

 

12.Language and Duplicates

 

This Agreement is written in Chinese in two copies. Party A and Party B shall
hold one copy respectively. Each copy of this Agreement shall have equal
validity.

 

IN WITNESS whereof this Agreement has been executed by the Parties hereto and is
intended to be and is hereby delivered on the day and year first above written.

 

Party A:   Shaoshan Huanqiu Vocatioanl Technical Secondary School   (Stamp)

Legal Representative: Guangwen He                      (Signature)

 

Party B:   Hunan Oya Education Technology Co., Ltd.   (Stamp)

Legal Representative: Guangwen He       (Signature)

 

Schedule 1

 

List of Academic Programs and Tuition Standard

 

 

